                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


DONALD E. TINSLEY,                           No. 2:16-cv-1647 TLN AC P

               Plaintiff,
       v.

ROBERT FOX, Warden, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Donald E. Tinsley, CDCR # H-71715, a necessary and material witness in a settlement
conference in this case on January 8, 2020, is confined in R.J. Donovan Correctional Facility
(RJD), in the custody of the Warden. In order to secure this inmate’s attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Kendall J. Newman, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California
95814, on Wednesday, January 8, 2020 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place noted above, until completion
      of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Magistrate Judge
Newman at the time and place noted above, by video conference, until completion of the
settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: October 24, 2019
